Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-16 are allowed.

	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 1 Jin et al (US. 2019/0288459 A1) teaches “An electrical connector, comprising: a housing; and a radiator disposed on the housing, comprising a fluid flowing space, a fluid input port and a fluid output port, the fluid input port and the fluid output port being communicating with the fluid flowing space; wherein fluid flows through the fluid input port to the fluid flowing space; the fluid absorbs the thermal energy generated by a mating connector plugged into the electrical connector; the fluid absorbing the thermal energy generated by the mating connector flows through the fluid output port to the external.”(Electrical connector Fig. 1, housing 100, and radiator 300)
Jin et al (US. 2019/0288459 A1) does not teach “wherein the radiator comprises a radiator body comprising a base and a cover; the base comprises a fluid flowing groove; the fluid input port and the fluid output port are respectively disposed on two opposite sidewalls of the fluid flowing groove; the cover is disposed on the base and seals the fluid flowing groove; the space in the fluid flowing groove is the fluid flowing space.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 1, these limitations, in combination with 
Claims 3-16 are dependent on the amended claim 16 and are therefore allowable for the same reasons.  	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/NADER J ALHAWAMDEH/           Patent Examiner, Art Unit 2831                                                                                                                                                                                             /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831